DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Species 5 (claims 1-3 and 7-9) in the reply filed on March 8, 2022 is acknowledged.  
However, due to establishment of allowable subject matter in independent claim 1, the restriction requirement is hereby withdrawn.  Claims 1-9 are treated on their merits below.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on May 20, 2020 have been considered.



Allowable Subject Matter
Claims 1-9 are allowed.  
The following is an examiner’s statement of reasons for allowance.  
The prior art of record does not teach or suggest the disclosed invention regarding an imaging device, particularly characterized by having: 
a second diffusion region that includes an impurity of the second conductivity type and that accumulates at least a part of the charges flowing from the first diffusion region;
a first transistor that includes a first gate electrode located on the semiconductor substrate and that includes the second diffusion region as one of a source and a drain; 
a contact plug electrically connected to the second diffusion region; 
a capacitive element one end of which is electrically connected to the contact plug; and 
a second transistor that includes a second gate electrode located on the semiconductor substrate, the second gate electrode being electrically connected to the one end of the capacitive element, as recited within independent claim 1.  Claims 2-9 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812